LAW L§§§P:AFEY

NOT FOR PUBLICATION  WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30l27
IN THE INTERMEDIATE COURT OF APPEALS

OF THE sTATE oF HAWAI‘I

 

--.}

sTATE oF HAWAI‘I, Plaintiff-Appellee, v. 
DAVID K. BRANCO, Defendant-Appellant §§
523

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT,
’ HONOLULU DIVISION
(Case No. 1DTC~O9-O339l3)

SUMMARY DISPOSITION ORDER
(By: Foley, Presiding J., Fujise and Ginoza, JJ.)

Defendant-Appellant David K. Branco (Branco) appeals

from the Judgment entered on September 23, 2009 in the District

Court of the First Circuit, Honolulu Division (district court).1

The district court convicted Branco of Excessive

Speeding, in violation of Hawaii Revised Statutes (HRS) § 291C-

ios(a) (i) (2007 Repl. & supp. 2009).

On appeal, Branco contends the district court erred by
admitting the laser~gun reading into evidence over his objection
because the admissibility of the reading lacked proper foundation
in accordance with State v. Assaye, 121 HawaiH_204, 216 P.3d
1227 (2009).

The State concedes the district court erred by
admitting the laser gun reading into evidence.

Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, as

well as the relevant statutory and case law, we conclude there

was insufficient evidence to convict Branco of Excessive Speeding

because the State failed to adduce evidence that the laser gun

1 The Honorable Faye M. Koyanagi presided.

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

had been tested according to the manufacturer~recommended
procedures in order to establish sufficient foundation for the
admissibility of the laser gun reading. Assaye, 121 Hawai‘i at
214, 216 P.3d at 1237. without this evidence, there was
insufficient evidence to support Branco's conviction for
Excessive Speeding.

Therefore,

IT IS HEREBY ORDERED that the Judgment entered on
September 23, 2009 in the District Court of the First Circuit,
Honolu1u Division, is reversed.

DATED: Honolulu, Hawai‘i, August 1'7, 2010.

On the briefs:

Jon N. Ikenaga,

Deputy Public Defender, é%m;Z;zZP %::»
for Defendant-Appellant. * 1

Presiding Judge

Stephen K. Tsushima,

Deputy Prosecuting Attorney,
City and County of Honolulu,

for Plaintiff-Appellee.  ‘ ‘

Associate J

§¢»‘»cu‘

Associate Ju ge